DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of Group I (claim 1-15) in the reply filed on August 17, 2021 is acknowledged. The traversal is on the ground(s) that:

    PNG
    media_image1.png
    160
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    219
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    48
    633
    media_image4.png
    Greyscale

	Applicant’s arguments have been considered, but are not found persuasive because of the following reasons:
As set forth in the previous office action, invention of Group I is drawn to a recombinant fusion protein and Invention of Group II is drawn to a method of using a pharmaceutic composition comprising the recombinant fusion protein. Therefore, the inventions have acquired a separate status in the art in view of their different classification. Distinct group would require a search in distinct CPC field, along with a different text and structure search. 
Alternatively, the fusion protein can be used in a materially different method such as: chromatography assay or solid medium assay for detection of cognate ligands as appropriate; or in a method for use as a vaccine.
In addition, none of the generic claims falling within Group I and II are defined by the SIRP from which the extracellular IG-like domain is obtained. SIRP is one of a family of transmembrane glycoproteins involved in immunological signaling, including SIRP alpha, SIRPB1, and SIRPG. Hence a large number of SIRP species are encompassed not found persuasive
The requirement is still deemed proper and is therefore made FINAL. However, it is noted that upon determination of allowable subject matter in the product claims, the method claims will be considered for rejoinder.  
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-15 are under consideration. 

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent  §1.56).

Specification
The disclosure is objected to because of the following informalities: a new Sequence Listing was submitted electronically as a text file on June 16, 2021, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "Ig-like anti-HER2 antibody" in claim 1-4 and 9 is a relative term which renders the claim indefinite.  The term "Ig-like anti-HER2 antibody" is not defined by the 
Claims 5-8 and 10-15 are also rejected because the claims are dependent on 1 directly or indirectly. 
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
extracellular Ig-like domain of a signal regulatory protein (SIRP), linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophages.
1) The claimed fusion protein encompasses a genus of extracellular Ig-like domain of a signal regulatory protein (SIRP). Based on the instant specification, SIRP includes at least SIRPα, SIRPβ, and SIRPγ ([0046]), and variants of them ([0047]). Furthermore, the extracellular Ig-like domain of any SIRP is capable blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages. 
	The specification teaches only one species of extracellular Ig-like domain of a signal regulatory protein (SIRP): SIRPαD1 (SEQ ID NO:2), in four fusion constructions with an anti-HER2 antibody: IMM2901, IMM 2902, IMM01 and IMM0404 (Example 1 and Fig. 1). The specification teaches IMM2901 and IMM2902 bind to CD47, but a bit interior to the traditional single antigen targeting antibodies (Figs 2-3, Example 3, [0092]). IMM2902 can activate phagocytosis of HL-60, induce HER2 internalization, has high ADCC cytotoxicity, and anti-tumor effect. (Examples 4-7). The specification further teaches in two Xenograft models, IMM0404 is not as good as monospecific antibody (Erbitux) (Example 8). The specification does not explicitly show that any of the fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, and binding to FcRs on NK cells or macrophages. In addition, the specification does not teach any fusion protein of claim 4 (both heavy chain and light chain are fused to an extracelluar Ig-like domain of SIRP at the N-terminus) with recited properties. Thus the specification does not support the genus of extracellular Ig-like domain of any SIRP in a fusion construct and which meets the structure/function correlation for the full breadth and scope of the claimed invention.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to an extracellular Ig-like domain of a SIRP, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus 
However, in view of the above, the specification does not provide adequate written description of an extracellular Ig-like domain of a SIRP. Specifically, Applicant fails to disclose any other extracellular Ig-like domain of a SIRP, except SIRPαD1 (SEQ ID NO: 2). Furthermore, the specification does not explicitly show that any of the fusion protein comprising SIRPαD1 is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, and binding to FcRs on NK cells or macrophages.   Therefore, it does not represent the substantial variety covered by the broad genus covered by the claims.
A skilled artisan cannot visualize or recognize the identity of the members of the genus for the SIRP or their extracellular Ig-like domain that exhibit the functional properties of the claimed invention as whole.
Accordingly, the specification lacks adequate written description for the recited “extracellular Ig-like domain of a SIRP” in a fusion construct which is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, and binding to FcRs on NK cells or macrophages.   

ii) The claimed fusion protein also encompasses a broad genus of HER2 antibodies that bind to HER2s on cancer cells to inhibit uncontrolled cancer cell growth (claims 1-15). Based on the specification even including variants with only 80% identity Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a 
In the instant case, the specification discloses a few HER2 antibodies, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions of having the same relative placement for both heavy chain and light chain as the antibodies described in the specification, such as antibody IMM29. However, the claims do not provide CDR structures of the antibodies. The instant claims further recite the HER2 antibody in the fusion construct is capable of binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth. The specification teaches only one HER2 antibody (IMM29: SEQ ID NOs 6+8) in a fusion construct with desired activity and 
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).

Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]).
Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) or a SIRPα variant having an amino acid sequence at least 80% identical to residues 3-115 of SEQ ID NO:6 or to 3-114 of SEQ ID NO:8 ([0008]) or to 1-115 of SEQ ID NO: 190 ([0042], [0141]). The IgV extracellular domain of SIRPα is the same as SIRPαD1, as evidenced by Hatherley (page 14568, § Production of the SIRPα N-terminal V domain (SIRPα d1)).
Lo teaches that the tumor antigen to which the immunoglobulin molecule or portion thereof binds is HER2 ([0041] and Example 5). 
Lo teaches anti-HER2 antibodies known in the art that could be useful in creating the fusion proteins, i.e. Trastuzumab, Pertuzumab ([0152]) and Example 5. Light chain of Trastuzumab has an amino acid sequence of SEQ ID NO: 8: 

    PNG
    media_image5.png
    199
    576
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    287
    572
    media_image6.png
    Greyscale

Heavy chain of Trastuzumab has an amino acid sequence which is 99.3% identical to SEQ ID NO: 6: 

    PNG
    media_image7.png
    242
    563
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    523
    572
    media_image8.png
    Greyscale


Lo teaches that the immunoglobulin molecule is an intact antibody (comprising a paratope of an Ig-like antibody) comprising an Fc domain (which would bind to FcRs on NK cells or macrophages) or an antigen portion of an antibody ([0036]-[0040]).
Lo teaches that when the immunoglobulin molecule is an intact antibody (comprising two heavy chains and two light chains), the SIRPα or SIRPα variants is connected to the N-terminus of the heavy chain, or the N-terminus of the light chain, and optionally, via a linker ([0038]). “Any of the immunoglobulin moieties disclosed herein may be linked to the CD47 binding agent at the N-terminus of the 
Lo teaches that the immunoglobulin fusion proteins of the invention may include a linker sequence that joins the CD47 binding agent portion of the fusion protein with the antibody or immunoglobulin portion of the fusion protein. A preferred linker is a (Gly4Ser) flexible linker of variable length. For example, the linker sequence is (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. In one embodiment, n=4. A (Gly4Ser) flexible linker of variable length may be introduced to optimize the targeting and effector functions ([0153]).
Lo teaches the fusion protein can be used to inhibit tumor growth in a mammal ([0167]).
Lo teaches that the fusion protein 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). Accordingly, that is understood by the ordinary artisan that SIRPs of the fusion protein would block binding of CD47 on cancer cells to SIRPs on surface of macrophage, the fusion protein would bind to antigen, i.e. HER2 on cancer cells to inhibit uncontrolled cancer cell growth, and bind to 
Lo teaches that the fusion proteins are generally produced recombinantly, using mammalian cells containing a nucleic acid or nucleic acids engineered to express the fusion protein ([0176]). A wide variety of suitable vectors (i.e. pTT5, Example 2), cell lines (i.e. Expi293fectin) can be used for fusion protein production ([0177], Examples 2 and 4).
Lo teaches pharmaceutical compositions comprising the fusion protein, i.e. include pharmaceutically effective amounts of a fusion protein and a pharmaceutically acceptable carrier ([0060], [0170-0171]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23). 
The teachings of Lo are presented in the 102 (a)(1) rejection stated above. Lo teaches claim 1, however, Lo does not teach recombinant fusion protein of claim 1, wherein one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is 
The ordinary artisan would have been motivated and assured of having a reasonable success in having made the instant claimed fusion protein based on the teachings of fusion protein, the method of production and assay the fusion protein, Lo provides more than abundant disclosure to test and try the format: “with one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig- like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope”. The motivation would be to expand the options for the fusion proteins and to potentially get an enhanced therapeutic agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The claims of Appl. 404 teach a recombinant fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP), linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the signal-regulatory protein is SIRPα, wherein the extracellular Ig-like domain of the signal-regulatory protein is first extracellular Ig-like domain of signal-regulatory protein (SIRPαD1), wherein the amino acid sequence of SIRPαDI has at least 90% sequence identity to SEQ ID NO: 2 and wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophages (claim 1).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig- like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope (claim 2).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig- like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope (claim 3).

The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein the linker is a peptide of 10 to 30 amino acid residues (claim 5).
The claims of Appl. 404 teach The recombinant fusion protein of claim 5, wherein the linker is -(Gly-Gly-Gly-Gly-Ser)3- (SEQ ID NO: 22) (claim 6).
The claims of Appl. 404 teach the recombinant fusion protein of claim 1, wherein the Ig-like anti-HER2 antibody comprises two heavy chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 6, and two light chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 8 (claim 7). The SEQ ID NOs: 6 and 8 are identical to SEQ ID NOs: 6 and 8 respectively. See Appendix at the end of this file.
The claims of Appl. 404 teach the recombinant fusion protein of claim 7, wherein each heavy chain has an amino acid sequence of SEQ ID NO: 6 (claim 8)
The claims of Appl. 404 teach the recombinant fusion protein of claim 7, wherein each light chain has an amino acid sequence of SEQ ID NO: 8 (claim 9).
The claims of Appl. 404 teach a polynucleotide encoding the recombinant fusion protein of claim 1 (claim 10).

The claims of Appl. 404 teach a host cell comprising the expression vector of claim 11 (claim 12).
The claims of Appl. 404 teach a pharmaceutical composition, comprising the recombinant fusion protein of claim 1, and at least one pharmaceutical carrier (claim 13).
Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending which have all of the characteristics of the claimed fusion protein, method of producing the fusion protein and pharmaceutic composition comprising the fusion protein as set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,878 B2 (thereinafter Pat. 878, Appl. 16/170,024) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 878 teach:

    PNG
    media_image9.png
    287
    610
    media_image9.png
    Greyscale

As set forth above, the claims of Pat. 878 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an anti-PD-L1 (claim 1), through a linker (Gly4 Ser)3 (claim 1), wherein two paratopes of the anti-PD-L1 are linked to the N-terminus of the heavy chain (claim 4), and a pharmaceutical composition comprising the fusion protein (claim 14).  However, the claims of Pat. 878 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. The claims of Pat. 878 do not teach the method of producing the fusion protein.
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 878 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with the paratope of an anti-PD-L1 antibody at the N-terminus of the heavy chain through a linker, and replace the anti-PD-L1 antibody with an anti-HER2 antibody, i.e. Trastuzumab taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.

s 1-9, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905,262 (thereinafter Appl. 262, Pub. No.: US 2021/0024598 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 262 teach:

    PNG
    media_image10.png
    321
    610
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    421
    608
    media_image11.png
    Greyscale

	As set forth above, the claims of Appl. 262 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1), a method of preparing the fusion protein (claims 9-13, and 18-20) and a pharmaceutical composition comprising the fusion protein (claim 14).  However, the claims of Appl. 262 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage.
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for 4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 262 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

s 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,800,821 B2 (thereinafter Pat. 821, Appl. 15/566,724) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 821 teach:

    PNG
    media_image12.png
    292
    612
    media_image12.png
    Greyscale

As set forth above, the claims of Pat. 821 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1). However, the claims of Pat. 821 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. The claims of Pat. 821 do not teach the method of 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 821 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of .

Claims 1-9, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/412,445 (thereinafter Appl. 445) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 445 teach a recombinant bi-functional fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP) of SIRPa (SIRPaD1), linked to an Fc region of an immunoglobulin comprising both CH2 and CH3 regions of the immunoglobulin, wherein: the SIRPaD1 comprises a mutation, wherein: the mutation corresponds to N to A at position 89 in full length SIRPa set forth in SEQ ID NO.: 2; wherein the recombinant bi-functional fusion protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence set forth in SEQ ID NO.: 6., and the recombinant bi-functional fusion protein can bind to CD47 and Fcy Receptor, thereby blocking the binding of CD47 to the SIRP on surfaces of macrophages and stimulating phagocytosis of tumor cells by the macrophages (claim 1).
The claims of Appl. 445 teach a polynucleotide encoding the recombinant bi-functional fusion protein of claim 1 (claim 7).

The claims of Appl. 445 teach a host cell comprising and expressing the polynucleotide of claim 7 (claim 8).
The claims of Appl. 445 teach a host cell comprising the expression vector of claim 8 (claims 9 and 10). 
The claims of Appl. 445 teach a pharmaceutical composition, comprising an effective amount of the recombinant bi-functional fusion protein of claim 1 (claim 11).
However, the claims of Appl. 445 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.445 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

Claims 1-9, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of copending Application No. 16/489,360 (thereinafter Appl. 360, PUB. No.: US 2020/0095339 A1) in view of Lo (Lo 
The claims of Appl. 360 teach a recombinant bi-functional fusion protein, comprising: an antibody or an antibody fragment specifically binding to CD20, and a peptide specifically binding to CD47, wherein the peptide is linked to the antibody or the antibody fragment (claim 1).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 1, wherein the peptide is derived from SIRPa (claim 3).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 3, wherein the peptide is a first extracellular domain of human SIRPa (claim 13).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 1, wherein the peptide is derived from SIRPa (claim 3).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 13, wherein the antibody contains a heavy chain and a light chain, and the peptide is linked to the N-terminus of the heavy chain of the antibody (claim 14).
The claims of Appl. 360 teach method of producing the fusion protein (claims 4-6 and 10).
The claims of Appl. 360 teach a pharmaceutical composition comprising the fusion protein (claim 8).
However, the claims of Appl. 360 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.360 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would be to expand the application of the fusion protein and to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Appendix
SEQ ID NO: 8 alignment:

    PNG
    media_image13.png
    896
    716
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    1096
    715
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    52
    711
    media_image15.png
    Greyscale